Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/22 has been entered.

OBJECTION

3.	Claims 6-11 and 13-25 are objected to because independent claim 6 refers to several tables and figures, and claims are usually not permitted to refer to tables and figures in the specification.
2173.05(s) Reference to Figures or Tables
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim.  Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993).





NON-PRIOR ART REJECTION

4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-11 and 13-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or correlation without significantly more.  The claims recite a natural correlation between nucleic acid expression level and usual or non-usual interstitial pneumonia.  This judicial exception is not integrated into a practical application because data gathering steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only physical steps are ‘obtaining a biological sample’ and ‘assaying nucleic acid molecules to identify a differential expression level’, which were routine and conventional in the prior art as indicated by Van Hoek et al. (US 2012/0288860), see pages 2-11.

REPLY TO ARGUMENTS

5.	With respect to the above rejection, the arguments of the response filed 05/24/22 have been fully considered, but are not found persuasive.  The response argues on pages 7-10 that 'the instant claims are integrated into a practical application of that exception which is an improvement to the technology of diagnostic assays'.  However, the Office disagrees, as no limitation is pointed to in the claims that is directed to any practical application of the recited judicial exception.  The response also argues that claim 6 recites a combination of additional elements that amounts to significantly more than the alleged judicial exception.  Again, the Office disagrees.  Claim 6 only recites physical steps of 'obtaining a biological sample' and 'assaying nucleic acid molecules', which were routine and conventional in the prior art as shown by Van Hoek et al., and the mental or analytical step of 'processing said differential expression level', which does not integrate the judicial exception into a practical application.  Claim 6 does not require a physical step of performing an imaging analysis or pulmonary function test, and even if it did, prior art has been cited showing that these were routine and conventional.  The response does not provide any convincing reason that the combination of the routine and conventional steps of obtaining a biological sample, performing imaging analysis or a pulmonary function test, and assaying nucleic acid molecules amounts to significantly more than the judicial exception.  The arguments of the response relate to the judicial exception itself, rather than to additional elements that are sufficient to amount to significantly more than the judicial exception.  While the arguments support the position that the claims are free of the prior art, they do not support the position that the claims are patent eligible under the current guidelines.

CONCLUSION

6.	Claims 6-11 and 13-25 are free of the prior art, but are rejected for another reason.  No claims are allowable.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
06/07/22
/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637